—In an action, inter alia, to permanently enjoin the construction of an apartment building as being in violation of a restrictive covenant, the defendants appeal from stated portions of an order of the Supreme Court, Queens County (Schmidt, J.), dated September 19, 2000, which, inter alia, *378denied their cross motion to dismiss the complaint for lack of standing and granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, the Supreme Court properly granted the plaintiffs’ application for a preliminary injunction. The plaintiffs established a likelihood of success on the merits, irreparable harm absent the granting of the injunction, and that the balance of the equities is in their favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Grant Co. v Srogi, 52 NY2d 496).
The defendants’ remaining contentions are without merit. Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.